Exhibit 99.1 Date: August 4, 2009 Contact: Gregory P. Sargen Vice President & CFO Phone: 201-804-3055 Email: gregory.sargen@cambrex.com Release: Immediate CAMBREX REPORTS SECOND QUARTER 2009 RESULTS East Rutherford, NJ – August 4, 2009 – Cambrex Corporation (NYSE: CBM) reports second quarter results for the period ended June 30, 2009. Highlights - Sales increased 2.1% compared to second quarter 2008 excluding the impact of foreign currency.Reported sales declined by 9.8% for the quarter. - EBITDA was $13.7 million versus adjusted EBITDA of $12.4 million in the same quarter last year (see attached table). - Debt, net of cash was $83.0 million at the end of second quarter 2009, a $12.3 million improvement during the quarter. Basis of Reporting The Company has provided a reconciliation from adjusted and other non-GAAP amounts to GAAP amounts at the end of this press release.Management believes that this basis of reporting provides a more meaningful representation of the Company’s operating results for the periods presented due to the magnitude and nature of certain recorded expenses. Second Quarter 2009 Operating Results
